DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10796334. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application. As to Claims 1, 8, 15, Pat. No. *334 discloses receiving, from a user device, a report type, a desired delivery frequency, and a report coverage time range, wherein the desired delivery frequency is determined based on a delivery frequency preference received from a report-requesting user profile associated with the user device, and wherein the report coverage time range is determined based on a report coverage time range preference received from the report-requesting user profile, and further wherein the delivery frequency preference and the report coverage time range preference are defined by distinct variables in a user report request associated with the report-requesting user profile; collecting, based on the report type, relevant data regarding the one or more promotions from one or more proprietary databases; predictively modeling, by a processor, the collected data using one or more machine learning algorithms; and at the desired delivery frequency, generating, by the processor and based on the predictive modeling of the collected data, a report using the collected data; and outputting the generated report… (see claims 22, 29, 36 of current application: receive, from a user device, a report type, report delivery information, and a promotion variable; collect, based on the report type and the promotion variable, relevant data regarding a plurality of promotions from one or more proprietary databases, wherein at least one promotion of the plurality of promotions is associated with control data; generate, based on the report delivery information and the relevant data, an analytical insight indicating suitability of the control data; and generate, based on the relevant data and the analytical insight, a report comprising the control data versus the promotion variable suitability…claims 25, 32, 39:…wherein the report coverage time range is determined based on a report coverage time range preference received from a report-requesting user profile, and wherein a desired delivery frequency is determined based on a delivery frequency preference and the report coverage time range preference are defined by distinct variables in a user report request associated with the report-requesting user profile).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-41is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heath (Pub. No. US 20130073336).

As per claims 22, 29, 36, Heath discloses an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: receive, from a user device, a report type, report delivery information, and a promotion variable (…providing and delivering consumer feedback social analytics platform to provide actionable data in evaluating consumer perception of products, services, or promotions…collecting layer may process the relevant content from internet sources at any frequency such as daily, hourly, weekly, …see par. 305, 310); collect, based on the report type and the promotion variable, relevant data regarding a plurality of promotions from one or more proprietary databases, wherein at least one promotion of the plurality of promotions is associated with control data (…one or more publishers may submit requests for ads or company/brand/social/global link promotional data set to the system…the system responds by sending ads, company/brand/social/global link promotional data set, that can allow for the retrieval of ads…for placement/serving one or more of publisher’s web properties…see par. 312, 330, 357, 412); generate, based on the report delivery information and the relevant data, an analytical insight indicating suitability of the control data (…generate categories based on the correlation criteria of the candidate company/brand/social/global link categories…analyzing the website network to determine the frequency of occurrence of each website in the network…see par. 335, 370- 372, 411-412); and generate, based on the relevant data and the analytical insight, a report comprising the control data versus the promotion variable suitability (330-332).


As per claims 23, 30, 37, Heath discloses wherein the at least one memory and the computer program code configured to, with the at least one processor, further cause the apparatus to: receive, from the user device, login credentials and a report coverage time range; validate that the report type and the report delivery information are accessible based on access rights associated with the login credentials; and output the report based on the report delivery information (see par. 278, 310).


As per claims 24, 31, 38, Heath discloses wherein the promotion variable indicates one or more of a date range of data, a frequency with which results are updated, an experiment name, a statistical property, a specific input metric, a specific output metric, an experiment result, and an experiment conclusion (see par. 310, 312).


As per claims 25, 32, 39, Heath discloses wherein the report coverage time range is determined based on a report coverage time range preference received from a report-requesting user profile, and wherein a desired delivery frequency is determined based on a delivery frequency preference and the report coverage time range preference are defined by distinct variables in a user report request associated with the report-requesting user profile (see par. 163-164, 310).


As per claims 26, 33, 40, Heath discloses wherein the report includes the analytical insight, and wherein the analytical insight indicates one or more of a trend within the relevant data, a sample size, and an indication of statistical significance (see par. 121).


As per claims 27, 34, Heath discloses wherein the report type indicates one or more of a subscription to a standardized report or a framework parameter (see par. 254).


As per claims 28, 35, Heath discloses wherein the one or more proprietary databases comprises one or more of a promotional database, a historical database, or a user database (see par. 293).


As per claim 41, Heath discloses wherein the report type indicates one or more of a subscription to a standardized report or a framework parameter (see par. 254), and wherein the one or more proprietary databases comprises one or more of a promotional database, a historical database, or a user database (see par. 293).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).

The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to self-service design, scheduling, and delivery of user-defined reports regarding promotions.


Laor (Pub. No. US 2008/0281680); “Method of and System for Managing Promotions for Purchase Transactions over a Network”;

-Teaches generating the promotion success screen display which includes the promotion search that is based on a start date range and expiration date range of promotion…see par. 30-31.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436